To:

Date:

Case 1:20-cr-00015-PKC Document 10 Filed 01/08/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

United States of America
Plaintiff
Vv.
Virgil Griffith
Defendant

The clerk of court and all parties of record

for the

Southern District of New York

APPEARANCE OF COUNSEL

20 CR 015

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Virgil Griffith

01/08/2020

Attorney's signature

Brian E. Klein (4126199)

Printed name and bar number

BAKER MARQUART LLP
777 S. Figueroa St., Suite 2850
Los Angeles, CA 90017

Address

bklein@bakermarquart.com
E-mail address

(424) 652-7800

Telephone number

(424) 652-7850
FAX number
